We cannot sustain the plaintiffs' contentions, that it appears that the reporters' claims and the comptroller's registration and certification of resolution 133 and the payments by the treasurer, were made under rule 27.
The trial court has found that the reporters claimed the payments, and that the comptroller and treasurer understood them to claim the payments, under resolution 133, and not under rule 27; and that the comptroller and treasurer had no intention of violating the injunction, but relied upon the advice of the Attorney-General that by the repeal of rule 27 the temporary injunction was vacated.
The comptroller made no order upon the treasurer for the payment of the reporters' claims. Resolution *Page 657 
133 was itself a direct order by the Senate upon the treasurer to pay to each of the reporters $300 for special services. It was apparently registered, and the registry certified thereon, and upon the blank form, in compliance, or attempted compliance, with the requirements of §§ 89 and 129 of the General Statutes, requiring, before payment by the treasurer, the registration in the comptroller's books of orders not drawn by the comptroller, and providing in what form bills should be presented, before the order for their payment should be registered.
If the order of the Senate was not properly registered, for the reason that the bills of the reporters were not in proper form, or because not properly sworn to, it would not follow that the comptroller and treasurer acted under rule 27, or in violation of the temporary injunction.
Before any action relating to the payment of these reporters was taken by the comptroller or treasurer, rule 27 had been repealed, the appointments made under it had been declared void, and another rule or resolution adopted, providing a different method for the selection of the reporters to be paid, and making a different order for their payment. By rule 27, the selection of the reporters to be paid was to be made by the presidentpro tempore; and the comptroller was required to draw his order on the treasurer for the sums to be paid them. By the resolution 133, the selection of the reporters was made by the Senate itself. The comptroller was not required to draw his order on the treasurer for the payment of the claim; but the treasurer was directly ordered by the Senate to make the payments to each of the named reporters.
But it is claimed that it is apparent that the procuring of the repeal of rule 27 and the adoption of resolution 133 was a mere subterfuge, planned and carried out by the reporters' attorney, with the aid *Page 658 
of these defendants, for the purpose of evading the order of the judge of the Superior Court.
We should hesitate to believe that our State officers would knowingly become parties to a scheme devised for the accomplishment of such an object. The trial court does not find that such was in fact the purpose of the defendants. It is true that the court does state, in its memorandum of decision, that the facts found would, in its opinion, suggest to persons of less intelligence and experience in matters connected with the State government than these defendants, that to pay these reporters under resolution 133 would be to defeat the object sought to be accomplished by the plaintiffs' action.
But the question is not so much what motives actuated the defendants, as what acts were forbidden by the injunction. If, notwithstanding the injunction, the defendants, while acting in good faith, were justified in making the payments under resolution 133, they should not be punished for a violation of the injunction, because they so made the payments from motives which were not commendable. Although the fact, if it was a fact, that the defendants knowingly participated in a scheme to evade the injunction, may have been a proper subject for the consideration of the trial court, the controlling question after all was whether the injunction forbade the acts by which such scheme was accomplished.
It is true that an injunction may be violated by indirect, as well as by direct, methods; and that one cannot escape punishment upon the ground that he did not violate the letter, if he violated the manifest spirit of the injunction. 2 High on Injunctions (4th Ed.) § 1446;Diamond Drill  Mach. Co. v. Kelley Bros., 130 F. 893; Cary Mfg. Co. v. Acme Flexible Clasp Co., 108 F. 873, 48 C.C.A. 118; Huttig Sash  Door *Page 659 Co. v. Fuelle, 143 F. 363; Gibbs v. Morgan,39 N.J. Eq. 79.
A temporary injunction is a preliminary order of court, granted at the outset or during the pendency of an action, forbidding the performance of the threatened acts described in the original complaint until the rights of the parties respecting them shall have been finally determined by the court. It was therefore the duty of these defendants to read the temporary injunction in the light of the purpose of the original suit, as shown by the averments of the complaint and the relief prayed for in that suit.
But it was not their duty to determine what order was required to be made in order to properly protect the rights of the parties during the pendency of the original action. That was a question for the judge making the preliminary order. In making that order, it was his duty to consider the averments and prayers for relief in the original action, to base his order upon them, and to frame it in such terms that, when fairly interpreted, the persons enjoined would clearly understand what acts they were restrained from doing. Rogers Mfg. Co.
v. Rogers, 38 Conn. 121, 125; Baldwin v. Miles,58 Conn. 496, 502, 20 A. 618; Kaspar v. Dawson,71 Conn. 405, 411, 42 A. 78.
Looking at the complaint in the original action, we find that it alleges the adoption on the 4th of April of rule 27; the designation by the president pro tempore, "pursuant thereto," of the eleven named reporters; that the payments provided for "in said resolution [rule 27] are intended to be and are in fact gratuities," and "if made, will be illegal." The two prayers for relief are: (1) An injunction restraining the comptroller "from drawing any order upon the treasurer . . . in favor of any person on the certification of the presidentpro tempore of the Senate as set forth in the resolution *Page 660 
aforesaid" (rule 27); (2) an injunction restraining the treasurer "from making any payment upon the order of said comptroller to, or for the benefit of, any person certified to by the president pro tempore of the Senate in accordance with the terms of said resolution" (rule 27).
Unless it can be said that the averment that payment under rule 27 would be payments of gratuities, and would be unlawful, is an averment that such payments could not be ordered by the Senate to be made, the complaint contains no averment that it would be unlawful or unconstitutional for the Senate to, in any manner, direct the treasurer to pay said sums to the reporters.
The prohibition of the temporary injunction, above set forth, is expressly limited to the drawing of orders by the comptroller for the payment to persons claiming under the authority of rule 27, and to the payment to such persons by the treasurer, by authority of said rule 27.
Reading the injunction order either by itself, or in connection with the averments and prayers of the original complaint, we are of opinion that it does not so clearly prohibit the acts of the defendants, in paying the reporters under the circumstances stated, and under the authority of resolution 133, as required the court to adjudge them guilty of contempt.
As the motion to erase was decided in favor of the plaintiffs, and as a new trial is not granted, we do not consider the questions presented by the defendants' exceptions to the denial of their motion to erase.
   There is no error.
In this opinion the other judges concurred.